Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-22, 24, 27-32, 34, 37-40 are pending.
Claims 21-22, 24, 27-32, 34, 37-40 are allowed.

Response to Arguments
Applicant’s arguments filed 9-24-21, have been fully considered and are persuasive.  The rejections have been withdrawn. 



Allowable Subject Matter

The reason for allowance of claim 21 is that the closest prior art of record (Eiynk), alone or in combination fails to teach detecting, by the processor, based on said analysis, one or more anomalies in the values based on statistical deviations at a plurality of time intervals, wherein at least one of the reports identifies information of interest indicative of at least one of the values at a current interval of time being anomalous relative to at least one of the values at a plurality of previous intervals of time; assigning, by the processor, a score to each retrieved report based on an interest  of the electronic reports; and routing, by the processor over a communications network, a scored report to a user device for display on a user device when the score thereof is at least equal to a threshold value, in combination with other elements of the claim.
Claim 31 has similar limitations and is allowed for similar reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119